Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 4/22/2020, wherein claims 1-20 are pending. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Additionally, the examiner notes that the applicant has received patents on similar inventions and therefore is aware of relevant references. In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.(MPEP 609).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the palm insert 
Additionally, it is difficult to read the numbering in figs. 1-6 due to the thickness of the marker used. Please submit replacement drawings with clearer numbering.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10098393 in view of DaSilva (U.S. Patent No. 5350343)  . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is disclosed by claim 1 of ‘393 where the spine insert is considered analogous to the U-shaped insert. Claim 1 of ‘393 doesn’t specifically disclose the insert as flexible. DaSilva teaches a gripping device (fig. 1) having a flexible spine insert (18) disposed between first and second layers (col. 3, lines 29-31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the U-shaped insert flexible in order to allow flexible movement of the user’s hand.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 5813590.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is disclosed by claims 1-11 of ‘590 where the flexible spine insert is considered analogous to the rectangular shaped rubber insert.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear how the spine insert length is parallel to said first and second sides of the gripping portion because in applicant’s drawings, the first and second sides of the gripping portion contain curves where as the spine insert is more straight (figs. 2A,2B). Please clarify.
Regarding claim 4, “said first and second halves” is lacking antecedent basis. For the purposes of this office action, the examiner is interpreting this as referring to first and second layers.
Regarding claim 7, it is unclear what shapes are included or excluded by the term “house shape” because houses can be all different shapes. Please clarify.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,9-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (U.S. Patent No. 5813950).

Regarding claim 9, Parker teaches at least one of said first (84) and second (side extending from 82 to 23) sides comprises contouring (figs. 1,2,5).
Regarding claim 10, Parker teaches said first side (84) comprises thumb contouring (col. 5, lines 19-21).
Regarding claim 11, Parker teaches said second side (side extending from 82 to 23) comprises non- thumb contouring (figs. 1,2,5).
Regarding claim 12, Parker teaches an angle A between said wrist end (74) and said first attachment edge (80) (see annotated fig.) ; an angle B between said wrist end (74) and said second attachment edge (82) (see annotated fig.), wherein angle A is greater than angle B (see annotated fig.); a thumb cushioned pad (36) disposed on said first strap (32); and a non-thumb cushioned pad (38) disposed on said second strap (34) (fig. 1, col. 3, lines 63-67).

    PNG
    media_image1.png
    564
    795
    media_image1.png
    Greyscale

Regarding claim 20, Parker teaches spine stitching (40 to the left and right of 24, fig. 1) disposed parallel to said first and second sides of said gripping portion on either side of said spine insert (fig. 1) such that said spine stitching goes through said first and second layers of said gripping portion and does not go through said spine insert (fig. 1) (col. 3, lines 52-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of Buchanan et al. (U.S. 20130337927).
Regarding claim 8, Parker teaches the spine insert can be made of rubber or other resilient material (col. 3, lines 52-57); but doesn’t specifically teach the rubber is “red rubber” ( defined in applicant’s spec as  silicone rubber, polychloroprene, polypropylene, or styrene butadiene rubber (pg. 4, lines-7)).
Buchanan teaches a grip assist apparatus (fig. 10) having a support insert (1a) formed of polypropylene (para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the spine insert of Parker out of polypropylene (a red rubber material according to applicant’s spec)  in view of Buchanan in order to provide sufficient structural reinforcement to hold portions of the wearer’s hand in place during use (para. 59 of Buchanan). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950).
Regarding claim 13, Parker teaches edges 51 and 52 are to exceed approximately 1.5 inches and that the length of edges 58 and 59 are selected so that when wrists flaps 32 and 34 are secured about the user's wrist, edges 51 and 52 are in close proximity to each other (col. 4, lines 5-20), but doesn’t specifically teach said thumb cushioned pad has a thumb pad width of 3 +- 0.5 inches and a thumb pad length 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of Swaby (U.S. 20150367167).

Regarding claim 14, Parker teaches the spine insert can be made of rubber (col. 3, lines 52-57); but fails to teach said spine insert is made of metal.
	Swaby teaches an athletic grip device (400) having a spine insert that can be made of rubber or metal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the spine insert of Parker out of metal in view of Swaby because Swaby recognizes metal as a known .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950).
Regarding claim 19, Parker teaches that the length  is approximately 6.5 inches from edge 74 to edge 23 ( col. 5, lines 10-11); but doesn’t specifically teach said side length of said gripping portion is greater than or equal to 7" and less than or equal to 9".
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the gripping portion having a side length of greater than or equal to 7" and less than or equal to 9" in order to adapt the apparatus to fit longer hands and/or longer forearms that require a length greater than or equal to 7” and less than or equal to 9” for a proper fit.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343) and further in view of Dewberry (U.S. Patent No. 5888180).
Regarding claims 1-3, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5), said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert to Parker disposed between said first and second layers, parallel to and centered between said first and second sides, and extending between said finger end and 15said wrist end, said spine insert comprises a spine insert width and a spine insert length;and 10said spine insert width is greater than or equal to 0.75" and less than or equal to 1.25" in view of DaSilva in order to provide increased support to the wearer. The spine insert length of the combined reference would be parallel to at least a portion of said first and second sides of said gripping portion (figs. 1,2 of Parker, fig. 2 of Silva).
The Parker /DaSilva combined reference fails to teach the webbing is propylene.
Dewberry teaches straps for a weight lifting device that can be formed of propylene (col. 5, lines 9-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the webbing of propylene because propylene is a lightweight abrasion resistant material and it has 
Regarding claim 4, The Parker /DaSilva/Dewberry combined reference teaches an end piece (24) (col. 3, lines 52-57 of Parker) disposed between said first and second layers (col. 3, lines 52-62) at said finger end of said gripping portion (fig. 1), wherein said spine insert is adjacent to said end piece (would be adjacent to the end piece, fig. 1 of Parker, fig. 2 of DaSilva).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)  in view of Dewberry (U.S. Patent No. 5888180) and further in view of Katzin et al. (U.S. Patent No. 5733249).
Regarding claim 5, The Parker /DaSilva/Dewberry combined reference fails to teach said spine insert length is 40-50% of said side length of said gripping portion.
Katzin teaches a support apparatus (24) (figs. 1-3A) having a spine insert length (length of 36) that is 40-50% of said side length  (from front end to rear end) of said support apparatus (fig. 2), the spine insert connecting a front plate (32) and a rear plate (34)(fig. 3A)(col. 3, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear plate and to have formed the spine insert of the Parker /DaSilva/Dewberry combined reference so as to have a length of 40-50% of said side length in view of Katzin in order to provide .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of DaSilva (U.S. Patent No. 5350343)  in view of Dewberry (U.S. Patent No. 5888180) and further in view of Parker (U.S. 20110214220).
The wrist end is redefined for claim 6 to include an area forward of 74 that extends to an end of the palm insert.
Regarding claim 6, the Parker /DaSilva/Dewberry combined reference fails to teach a palm insert disposed between said first and second halves at said wrist end of said gripping portion, wherein said spine insert is also adjacent to said palm insert.
Parker ‘220 teaches a grip assist apparatus (fig. 2) having a palm insert (24) disposed between said first and second halves at said wrist end of said gripping portion (para. 41, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disposed a  palm insert between said first and second halves of the Parker /DaSilva/Dewberry combined reference at said wrist end of said gripping portion in view of Parker ‘220 in order to provide the wearer with increased palm support. The Parker /DaSilva/Dewberry/Parker ‘220 combined reference would result in the spine insert being adjacent to said palm insert because the spine insert extends along the length of the gripping portion.
.

Claims 1,14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of Katzin et al. (U.S. Patent No. 5733249).
Regarding claims 1, 14,15, Parker teaches a grip assist apparatus (10) for weight lifting (abstract) comprising: a gripping portion (20) formed by affixing first and second layers of flat material of a same shape and size to one another such that said first and second layers are flush (col. 3, lines 25-28, col. 5, lines 19-28, fig. 5), said gripping portion comprising: a finger end (23) having a finger end width (width of 23); a wrist end (74) opposite from said finger end; first and second attachment edges (80,82) disposed on either side of said wrist end; a first side  (84, extending to 23) extending between said first attachment edge (80) and said finger end (23) (fig. 5); a second side (side extending from 82 to 23, fig. 5) extending between said second attachment edge (82) and said finger end (23); a side length, extending between a finger end center point and a wrist end center point (length extending from a center point of 23 to a center point of 74), a wrist portion (30) comprising a first strap (32) and a second strap (34), wherein: each of said first strap and said second strap comprises an attachment end (ends of 32,34 attached to 80,82) and a free end (ends of 32,34 opposite attachment ends) (figs. 1,2); said attachment end of said first strap (32) extends from said first attachment edge (80) of said gripping portion; and said attachment end of said second strap (34) extends 
Katzin teaches a support apparatus (10) (figs. 1,2,3B) having a flexible spine insert (44) (col. 3, lines 50-67, col.4, lines 1-3) disposed between first and second layers (18,20), parallel to and centered between said first and second sides (figs. 1,2), and extending between said finger end and 15said wrist end (figs. 1,2), said spine insert is made of metal (col. 2, lines12-28,  63-64), said spine insert comprises a finger tip (end of 44 connected to 32’) and a wrist tip (end of 44 connected to 34’) and said gripping portion further comprises a first end protective device (32’) and a first protective insert  (46) placed at said finger tip of said spine insert (fig. 2),the first protective insert covering the first end protective device (figs. 2-4), and a second end protective device (34’) and  a second protective insert (48) placed at said wrist tip of said spine insert 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible spine insert disposed between said first and second layers of Parker, parallel to and centered between said first and second sides, and extending between said finger end and 15said wrist end, said spine insert is made of metal, said spine insert comprises a finger tip and a wrist tip and said gripping portion further comprises a first protective insert covering the first end protective device and placed at said finger tip of said spine insert and a second end protective device and a second protective insert placed at said wrist tip of said spine insert, wherein each of said first and second protective inserts are disposed between said first and second layers of said gripping portion in view of Katzin in order to provide increased support and protection to the wearer.
Regarding claim 18, the Parker/Katzin combined reference further teaches said first protective insert (46) is folded over said finger tip (end of 44 connected to 32’) of said spine insert and said second protective insert (48)  is folded over said wrist tip (end of 44 connected to 34’) of said spine insert (figs. 2-4) (col. 4, lines 14-33).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 5813950) in view of Katzin et al. (U.S. Patent No. 5733249) and further in view of Parker (U.S. 20110214220).
Regarding claim 16, the Parker/Katzin combined reference further teaches the second end protective device (34’) placed at said wrist tip of said spine insert such that 
Parker ‘220 teaches a grip assist apparatus (fig. 2) having a palm insert (24) disposed between said first and second halves (para. 41, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the second end protective device of the combined reference as a palm insert in view of Parker ‘220 in order to provide increased protection to the wearer’s palm.

Regarding claim 17, the Parker/Katzin/Parker ‘220 combined reference further teaches said first protective insert (46) is folded over said finger tip of said spine insert (figs. 2-4) (col. 4, lines 14-33) (and per rejection of claims 1,14,15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732